


            
FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT




This Fourth Amendment to Employment Agreement is made and entered into as of
January 1, 2014, by and between PriceSmart, Inc., a Delaware Corporation
("Employer") and John Heffner ("Executive").


Recitals


A)
On January 31, 2011 an Employment Agreement was made and entered into by and
between Employer and Executive.



B)
Said Employment Agreement has been amended on three prior occasions.



C)
Employer and Executive now desire to amend the Employment Agreement, as set
forth hereinbelow:



Agreement


1.
Section 2.1 of the Agreement which provides:



2.1    Salary. For Executive's services hereunder, Employer shall pay as base
salary to Executive the amount of $336,600 during each year of the Employment
Term. Said salary shall be payable in equal installments in conformity with
Employer's normal payroll period. Executive shall receive such salary increases,
if any, as Employer, in its sole discretion, shall determine.
 
is hereby amended, effective January 1, 2014, to provide as follows:


2.1    Salary. For Executive's services hereunder, Employer shall pay as base
salary to Executive the amount of $343,332 during each year of the Employment
Term. Said salary shall be payable in equal installments in conformity with
Employer's normal payroll period. Executive shall receive such salary increases,
if any, as Employer, in its sole discretion, shall determine.


2.
Section 3.1 of the Agreement which provides:



3.1
Term. The term of Executive’s employment hereunder shall commence on February 1,
2011 and shall continue until January 31, 2014 unless sooner terminated or
extended as hereinafter provided.



is hereby amended, effective January 1, 2014, to provide as follows:


1.
Term. The term of Executive’s employment hereunder shall commence on February 1,
2011 and shall continue until January 31, 2015 unless sooner terminated or
extended as hereinafter provided.



3.
All other terms of the Employment Agreement, as amended, shall remain unaltered
and fully effective.



Executed in San Diego, California, as of the date first written above.












--------------------------------------------------------------------------------




EXECUTIVE                            EMPLOYER
PriceSmart, INC.


John Heffner                        By: ____________________


______________________                Name: Jose Luis Laparte    


Its: President            


        


